Citation Nr: 1509968	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  06-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral ear condition other than hearing loss in the right ear.

3.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2006, May 2008, and February 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2006 rating decision denied, in pertinent part, service connection for hepatitis C.  The 2008 rating decision denied, in pertinent part, service connection for a bilateral ear condition other than hearing loss in the right ear; and the 2010 rating decision denied entitlement to TDIU.

In a decision dated in September 2013 the Board denied the claim for service connection for hepatitis C and remanded the claims for service connection for a bilateral ear condition and entitlement to TDIU for further development.  

In December 2013 the Veteran appealed the denial of his claim for hepatitis C to the Court of Appeals for Veterans' Claims (Court).  In December 2014 the Veteran's counsel filed an "Unopposed Motion To Vacate The Board's Decision And Dismiss The Appeal" based on the death of the Veteran, which the Court granted in an Order dated in December 2014.

The Board notes that while the Veteran had been assisted by private counsel in his appeal to the Court, that relationship terminated, for VA purposes, with the Court's December 2014 dismissal of that appeal.  The Veteran's unrevoked power of attorney with the Vietnam Veterans of America is therefore identified as the Veteran's last representative on the title page of this action.


FINDING OF FACT

According to a Certificate of Death, the Veteran died in June 2014 while his appeals were pending before the Board.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the pending appeals for service connection for hepatitis C and a bilateral ear condition, or the pending appeal for entitlement to TDIU.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a decision dated in September 2013, the Board denied the claim for service connection for hepatitis C and remanded the claims for service connection for a bilateral ear condition and entitlement to TDIU for further development.  

The Veteran died on June [redacted], 2014.  See Certificate of Death issued by the State of Texas Department of State Health Services on June 10, 2014.

In an Order dated in December 2014, the Court vacated the Board's September 2013 decision, thus voiding the Board's denial of service connection for hepatitis C.  Consequently, at the time of his death the Veteran had pending appeals for service connection for hepatitis C and a bilateral ear condition, and entitlement to TDIU, before the Board.

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeals on the merits for service connection for hepatitis C, a bilateral ear condition, and entitlement to TDIU have become moot by virtue of the death of the Veteran and must therefore be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

The Board's dismissal of the appeals does not affect the right of an eligible person to request to be substituted as the appellant for purposes of processing these claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A.

As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal for service connection for hepatitis C is dismissed.

The appeal for service connection for a bilateral ear condition other than right ear hearing loss is dismissed.

The appeal for entitlement to TDIU is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


